Per Curiam.
This is an appeal from a summary judgment dismissing appellant’s action against respondent city of Everett to recover back pay for work as assistant street painter. The court, upon this appeal, did not have the benefit of oral argument by either party.
By budget and salary ordinance for the period in question, no provision was made for the position. Appellant, who was formerly the assistant street painter, has continued to do the same work as a day laborer.
The legislative action of a city in abolishing a position is not subject to judicial review in the absence of a showing of bad faith. State ex rel. Morris v. Seattle, 5 Wn. (2d) 267, 104 P. (2d) 118.
Affirmed.